Case 5:21-cr-50014-TLB Document 31-3   Filed 07/26/21 Page 1 of 3 PageID #: 301
Case 2
Page 5:21-cr-50014-TLB Document 31-3                Filed 07/26/21 Page 2 of 3 PageID #: 302




       (a) the information under the “Summary” tab reflected on the screen shot;

       (b) the information under the “Investigative Activity” tab reflected on the screen shot;

       (c) law enforcement reports from the two other law enforcement agencies which allegedly
       downloaded the same file on May 14, 2019 per the Government’s email disclosure; and

       (d) law enforcement reports from the Little Rock, Arkansas law enforcement entity in
       connection with this investigation.

        Additionally, we are requesting disclosure of the information reflected on the screen shot
in native format (i.e., not simply a screen shot). Finally, with respect to the screen shot, we are
requesting disclosure of the date the screen shot was captured and identification of the individual(s)
who captured the screen shot.

         To further elaborate—and in an effort to obviate unnecessary litigation before the Court
regarding discovery—HSI Special Agent Faulkner testified under oath that “Detective Amber
Kalmer of the Little Rock Arkansas Police Department was conducting an online investigation
from the BitTorrent peer-to-peer file sharing program, at which time she identified a computer that
was located in the Northwest Arkansas area that was participating in the sharing of known images
and videos containing child pornography.” (See Detention Hearing Transcript at 13). Agent
Faulkner testified that, subsequently, “the file or the case files and images were sent to the
Homeland Security Investigations ICAC Task Force for further investigation,” that he “received
those files,” and that he then proceeded to investigate the matter. (See id. at 16). On cross-
examination, Agent Faulkner testified, “I was given the initial files by Detective Kalmer, I want
to say in possibly June of 2019.” (Id. at 60). Agent Faulkner did not mention, let alone testify
about, any law enforcement actions by any other Arkansas law enforcement entities. Thus, while
the documents we are requesting are discoverable generally, they are unquestionably discoverable
in light of the testimony at the detention hearing in this case.

       2. Forensic Images of External Storage Drives

        In its investigation, the Government seized the following devices and reported that “no
evidence relevant to this investigation was found.” We are requesting disclosure of these devices
and/or forensic images of all devices seized that do not allegedly contain contraband regardless of
whether the Government believes there is “no evidence relevant to this investigation.” Specifically,
this includes:

       8GB SanDisk Thumb Drive
       16 GB PNY SD Card
       2GB PNY SD Card
       8GB SanDisk SD Card
       4GB SanDisk Cruzer Thumb Drive

       Please note that we previously requested this discovery by email on May 6, 2021.
Case 3
Page 5:21-cr-50014-TLB Document 31-3               Filed 07/26/21 Page 3 of 3 PageID #: 303




       3. Discovery Related to Torrential Downpour

       In discovery, the Government provided documentation that appears to be log files related
to “Torrential Downpour version 1.44” for May 14, 2019, May 15, 2019, and May 16, 2019. See
Joshua Duggar Discovery Provided 3-19-2021 001, 010. The Government also provided some
additional unidentified documents that also appear to be log files. See Joshua Duggar Discovery
Provided 3-11-2021 1989-1992.

        However, we are expressly requesting additional disclosures related to law enforcement’s
use of Torrential Downpour that have not yet been provided. Specifically, please provide all log
files generated by law enforcement’s software as a result of connections with IP address
167.224.196.113 including, but not limited to:

       details.txt
       summary.txt
       netstat.txt
       torrentinfo.txt
       datawritten.xml
       downloadstatus.xml

       4. Execution of Initial Search Warrant

       Discovery provided by the Government has revealed that law enforcement obtained a
search warrant for a residence prior to obtaining a the search warrant for Mr. Duggar’s business.
However, as it stands, the Government has not provided discovery concerning the execution of the
warrant at the residence, any reports of interviews conducted at or near that time, etc. We are
expressly requesting any and all discovery related to the execution of the search warrant at the
residence.

        Thank you in advance for your prompt attention to these matters. As always, please do not
hesitate to contact us with any questions or concerns by phone and/or email. My direct line is (314)
390-0230,                              and my email address is justin@margulisgelfand.com.


                                      Respectfully,

                                      Margulis Gelfand, LLC

                                      /s/ Justin K. Gelfand
                                      Justin K. Gelfand
                                      7700 Bonhomme Ave., Ste. 750
                                      St. Louis, MO 63105
                                      (314) 390-0234
                                      justin@margulisgelfand.com
                                      Counsel for Duggar
